Title: To John Adams from Theodore Foster, 16 February 1801
From: Foster, Theodore
To: Adams, John



Dear Sir,
Washington City February 16th. 1801

I have long been acquainted with Samuel Bayard Esq. of New Rochelle, in the State of New York, where he has Settled with and has an amiable Family, having married Miss Pintard of that Place, a Relation of the Family of Mr. Boudinot, Director of the Mint.—He has had a Liberal Education. He practiced Law a Number of Years, at the Bar of Pensylvania—Served Six Years as Clerk of the Supreme Court of the United States—was more than Three Years Agent for American Claims, in the Courts of Law in Great Britain.—and on his Return from thence was appointed, by Govr Jay a Judge of the Court of Common Pleas, in the County where he now resides, and to a Mastership in Chancery. He is now in the 35th Year of his Age, at the Meridian of Life, sustaining an Excellent Character in all Respects as to Morals, Legal Knowledge, and political Sentiments. I beg leave on these Grounds to recommend him to the Attention of the President, in selecting a Character to fill the Office of a Circuit Judge, in the District to which he belongs, in the hope that it will not be considered, as an improper Addition to other Testimonials in his Favour, as I believe him possessed of the most amiable Disposition, prudent Deportment, Pleasing Manners and an inflexible Integrity, greatly to be desired, in the Character of an Officer, so important in the Administration of the Justice of the Nation.—Mr. Bayard having been an acquaintance of mine I sent him a Copy of the Judiary Bill, as first reported in Congress, requesting his Sentiments on it. His Answer dated the 22d. Ulto. I inclose as justifying the Sentiments I have expressed respecting him.
I have the Honor to be, Dear Sir, with Sentiments of the / highest Esteem and Respect / Your Excellency’s most Obedient Servt
Theodore Foster